 1.78DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnder all the circumstances,we find the Employer's -exceptions to,be without merit and we,overrule the objections to the election.Asthe tally of ballots shows that the Petitioner received a majority of thevalid ballots cast,we shall certify it as the bargaining representativeof the employees in the appropriate unit.[The Board certified Die & Tool Makers Lodge No.113, Interna-tional Association.of Machinists,AFL-CIO,as the collective-bargain.-ing representative of the employees of the Employer,in the stipulatedunit set forth in paragraph 4 herein.]Carnation CompanyandGeneral Drivers,Salesmen & Ware-housemen's Local UniOn No. 984,International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of America,..Petitioner.Case No. 10-RC-1121. July 25, 1'958DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was helA before a hearingofficer of the National Labor Relations Board.His rulings made atthe hearing are free from prejudicial error and are affirmed. -Pursuant to Section 3 (b) of the National Labor Relations Actg.the Board has delegated its powers herein to a three-member panel[Chairman Leedom and Members Bean, and Fanning].-Upon the entire record, the'Board finds:1.The Employer is engaged in commerce within the meaning of,the Act.-2.The labor organizations named below claim to` represent certain:employees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9, (c) (1)and Section 2 (6) -and (7) of the Act .2 -' TextileWorkers Union of America,AFL-CIO, waspermitted to intervene on thebasis of the contract of its Local No. 865, covering the employees in question.Althoughnot in compliance; with Section 9 (f)-and (g) of the Act, Local No. 865, TWUA, AFL-CIO,will be allowed a place on the ballot.However, should Local 865- win the electionand not be in compliance,we' shall merely certify the arithmetical'results.Concrete-Joists&Products Co., Inc., 120NLRB1542.a The Intervenor moved to dismiss,the petition because it was filed at the Board'sFifteenth Regional Office in New Orleans,Louisiana,whereas the plant involved in thisproceeding lies within the jurisdiction of, the Board's Tenth Regional Office in Atlanta,Georgia.This motion is denied.Although the petition may have been originally filed;in the wrong office, thisdefectwas corrected when it was transferred to -the properRegional Office, thus presenting,the Board with a valid petition upon which to proceed.International,Shoe Co.,93 NLRB 331. Alternatively,the Intervenor raises as,a bar its.contract with the Employer, the original term of which expired June 20, 1958, and whichprovides for automatic renewal from year to year absent 60 day notice to modify.No such notice was served.On April 19,1958, the Employer received the Petitioner'sunsupported claim of representation.The petition was received in,the Fifteenth Re-1121 NLRB No. 73.- TIME-0-MATIC, INC.179-I. 'The following employees of the Employerconstitute a unitappropriate for the purposes of collectivebargainingwithinSection,9 (b) of the Act:All production and maintenance employees at the Employer'sDadeville, Alabama,, plant, excluding fieldmen, guards,and super-visors asdefined in the Act.-[Text of Direction of Election omitted from publication.]giopal Office on'April 28,1958;however the-date "4-30-58"was typed in the spacecaptioned,"Date Filed"when the'-petition was; docketed at the Tenth Regional Office.Relying-on the latter date,the Intervenor contends that, under the doctrine ofGeneratElectricX-Ray,67 NLRB 997, the Petitioner's bare claim of representation made 1 dayprior to theMill-Bdate did not prevent the renewed contract from becoming a barbecause it was not followed within 10 days by a valid petition.This contention is with-out merit and is hereby rejected.The date a petition is filed is determined by its receiptrather than its docketing.®naeriean Radiator cf Standard Sanitary Corporation, 67NLRB 1135,1137.And even though a petition'is improperly filed, if the filing is per-fected bytransfer of the petition to the proper Regional Office, the date of the originalfiling shall govern in applying theGeneral Electric X-Ray,doctrine.InternationalBhoe Co., 93 NLRB 331. Accordingly,we find that the Petitioner's claim was supportedby a timely filed petition and' prevented the, contract from being a bar.Time-O-Matic, Inc.andInas Combs,Louis E. Kilby, Mary E.Marks,Richard D. Eaglen, and Alfred M. Kimberlin,Jr,andInternational Union of Mine, Mill&Smelter Workers.CasesNos. 13-CA--2336-, .13-CA-2338, 13-CA-2339, 13-CA-2340,13-CA-s2341, aia 1,9-CA-2345. JUly 28,195-8DECISION AND ORDEROn July 22, 1957, Trial Examiner John H. Eadie issued his Inter-'mediate Report in the above-entitled proceeding, finding that theRespondent had engaged in certain unfair-labor practices under Sec-tion 8 (a) (1) but recommended that no remedy be issued, as setforth 'in. the copy of the Intermediate Report attached hereto.Healso found that the Respondent had not engaged in certain -otherunfair labor practices alleged in the complaint.Thereafter, the Re- -spondent and, the General. Counsel filed exceptions and supportingbriefs to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds ,that no prejudicial error was committed.The rulings are hereby affirmed. The Board has considered the Inter-'mediate Report, the exceptions and briefs, 'and the entire record J n'-the case, and, hereby adopts the- findings, conclusions, and recom-mendations of-the Trial Examiner, only insofar as they are consistentwith this Decision and Order.1. -The Trial Examiner found, and we agree, that the Respondentviolated 8 (a) (1) by: (a) The statement of Foreman William Hughesto prospective- employees to the effect that nonmembership in the121 NLRB ,o. 23.